Per Curiam: This was an action on the case against the appellee for damages alleged to have been sustained by the plaintiffs by the elevation of the tracks of appellee’s railroad adjoining appellants’ said premises, in the city of Chicago. The right of way of the company and the premises of appellants are parts of the same eighty-acre tract, and the facts are in substance the same as were involved in Kotz v. Illinois Central Railroad Co. 188 Ill. 578. The same questions involved here were fully considered and decided in that case. That decision, and the reasons given for it, must control the decision of this case, and the judgment appealed from will therefore be affirmed. Judgment affirmed.